DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-8, 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 2 of claim 1, the phrase “metal thin film seed layer” (emphasis added) is subjective, vague and indefinite.  It is unclear from the claim what specific thickness range of the metal layer that applicants considered as ““metal thin film seed layer”.
	In line 2 claim 4, the phrase “selected from a group consisting of” (emphasis added) is indefinite for improper use of Markush language.  The examiner suggests replacing “selected from a group consisting of” with --elected from the group consisting of--.
a group consisting of” (occurs three times) is indefinite for improper use of Markush language.  The examiner suggests replacing “selected from a group consisting of” with --elected from the group consisting of--.
	In line 2 claim 6, the phrase “selected from a group consisting of” (emphasis added) is indefinite for improper use of Markush language.  The examiner suggests replacing “selected from a group consisting of” with --elected from the group consisting of--.
In line 2 claim 7, the phrase “selected from a group consisting of” (emphasis added) is indefinite for improper use of Markush language.  The examiner suggests replacing “selected from a group consisting of” with --elected from the group consisting of--.
In line 2 claim 8, the phrase “selected from a group consisting of” (emphasis added) is indefinite for improper use of Markush language.  The examiner suggests replacing “selected from a group consisting of” with --elected from the group consisting of--.
Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they directly or indirectly depend on indefinite claim 1.
In line 3 claim 9, the phrase “selected from a group consisting of” (emphasis added) is indefinite for improper use of Markush language.  The examiner suggests replacing “selected from a group consisting of” with --elected from the group consisting of--.
In line 3-4, 5-6 and 9-10 of claim 12, the phrase “selected from a group consisting of” (occurs three times) is indefinite for improper use of Markush language.  The examiner suggests replacing “selected from a group consisting of” with --elected from the group consisting of--.
a group consisting of” (emphasis added) is indefinite for improper use of Markush language.  The examiner suggests replacing “selected from a group consisting of” with --elected from the group consisting of--.
In line 3 claim 14, the phrase “selected from a group consisting of” (emphasis added) is indefinite for improper use of Markush language.  The examiner suggests replacing “selected from a group consisting of” with --elected from the group consisting of--.
In line 3 claim 15, the phrase “selected from a group consisting of” (emphasis added) is indefinite for improper use of Markush language.  The examiner suggests replacing “selected from a group consisting of” with --elected from the group consisting of--.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





6.	Claims 9, 11-15 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Chung et al. (US 8,821,753 B2), herein after refer as Chung (‘753).
Regarding to claim 9, Chung (‘753) discloses an etching solution for etching silver comprises an oxidizing agent (i.e. oxidant) (See abstract, col. 4 lines 67 to col. 5 lines 15), an amines or ammonium compound (col. 3), an addictive (col. 4 lines 35-39, lines 60-65), and water (col. 4 lines 1-2, 45, Chung (‘753) claim 4).
Regarding to claim 11, Chung (‘753) discloses the oxidizing agent comprises one or more selected from the group consisting of oxidative gas, peroxides, peroxy acid, and potassium persulfate (col. 5 lines 1-15; Note: potassium persulfate is also known as K2S2O8; See evidence via https://web.archive.org/web/20150506152904/https://en.wikipedia.org/wiki/Potassium_persulfate ).
Regarding to claim 12, Chung (‘753) discloses the oxidative gas comprises one or more selected from the group consisting of air, oxygen and ozone (col. 5 lines 1-2);
the peroxide comprises one or more selected from the group consisting of hydrogen peroxide, sodium peroxide (See col. 5 lines 1-5; Note sodium peroxide is aka Na2O2: See evidence via https://web.archive.org/web/20150507010632/https://en.wikipedia.org/wiki/Sodium_peroxide )
	the peroxy acid comprises one or more selected from the group consisting of perbenzoic acid (aka C6H5CO3H; See evidence via https://web.archive.org/web/20200313013641/https://en.wikipedia.org/wiki/Peroxybenzoic_acid ); trimethylacetic acid, 3-choloroperoxybenzoic acid (m-ClC6H5CO3H; See evidence via https://web.archive.org/web/20161126164231if_/https://en.wikipedia.org/wiki/Meta-Chloroperoxybenzoic_acid  ) (see col. 5 line 1-10; ).
	Regarding to claim 13, Chung (‘753) discloses the amines comprises one or more selected from the group consisting of aliphatic amine (e.g. propylamine) and alkanol amine (e.g. ethanolamine; See col. 4 lines 22-30, lines 45-46; col. 3 lines 1-20).
	Regarding to claim 14, Chung (‘753) discloses the amine or ammonium compound comprises one or more selected from the group consisting of propylamine (Chung (‘753) claim 6, col. 4 lines 20-30), piperidine, imidazole, ammonium carbonate (col. 3 lines 5-40).
	Regarding to claim 15, Chung (‘753) discloses the additive comprises one or more selected from the group consisting of wetting agent (col. 4 lines 35-38).

7.	Claims 9, 11-15 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Chung et al. (US 2008/0277381 A1), herein after refer as Chung (‘381).
Regarding to claim 9, Chung (‘381) discloses an etching solution comprises an oxidizing agent (i.e. oxidant) (See abstract, paragraph 0016), an amines or ammonium compound (abstract, paragraph 0009-0012), an addictive (paragraph 0013), and water (paragraph 0014).
2S2O8; See evidence via https://web.archive.org/web/20150506152904/https://en.wikipedia.org/wiki/Potassium_persulfate ).
Regarding to claim 12, Chung (‘381) discloses the oxidative gas comprises one or more selected from the group consisting of air, oxygen and ozone (paragraph 0016; Chung (‘381) claim 7);
the peroxide comprises one or more selected from the group consisting of hydrogen peroxide, sodium peroxide (paragraph 0016; Note sodium peroxide is aka Na2O2: See evidence via https://web.archive.org/web/20150507010632/https://en.wikipedia.org/wiki/Sodium_peroxide )
	the peroxy acid comprises one or more selected from the group consisting of perbenzoic acid (aka C6H5CO3H; See evidence via https://web.archive.org/web/20200313013641/https://en.wikipedia.org/wiki/Peroxybenzoic_acid  ); trimethylacetic acid, 3-choloroperoxybenzoic acid (m-ClC6H5CO3H; See evidence via https://web.archive.org/web/20161126164231if_/https://en.wikipedia.org/wiki/Meta-Chloroperoxybenzoic_acid  ) (see paragraph 0016).

	Regarding to claim 14, Chung (‘381) discloses the amine or ammonium compound comprises one or more selected from the group consisting of propylamine (paragraph 0013), piperidine, imidazole, ammonium carbonate (paragraph 0010).
	Regarding to claim 15, Chung (‘381) discloses the additive comprises one or more selected from the group consisting of wetting agent (paragraph 0013).

8.	Claims 9-12, 14-15 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Lee et al. (US 2003/0168431 A1), herein after refer as Lee (‘431).
Regarding to claim 9, Lee (‘431) discloses an etching solution for silver alloy comprises an oxidizing agent (hydrogen peroxide) an amines or ammonium compound, an addictive (phenol sulfonic acid), and water (See paragraph 0024-0026, Example 47-61).
Regarding to claim 10, Lee (‘431) discloses the composition comprises between 1 to 20 wt% of hydrogen peroxide including example of 2 to 7 wt% of hydrogen peroxide; 1 to 20 wt% of ammonium compound including example of 2 to 7 wt% of ammonium compound, 1 to 20% of addictive including example of 2-3 wt% of addictive (phenol sulfonic acid or amino acid) and the remaining wt% of water (paragraph 0024, See Table 6; Lee (‘431) claim 2 within applicant’s range of 1 to 30 wt% of oxidizing agent, 1 to 75 wt% of ammonium compound, 0.1 to 10 wt% of addictive and the remaining wt% of water).

Regarding to claim 12, Lee (‘431) discloses the peroxide comprises one or more selected from the group consisting of hydrogen peroxide (See paragraph 0024, Table 6)
	Regarding to claim 14, Lee (‘431) discloses the amine or ammonium compound comprises one or more selected from the group consisting of ammonium hydroxide, ammonium nitrite (Table 4-6, Lee’s claim 3 and 13).
	Regarding to claim 15, Lee (‘431) discloses the additive comprises one or more selected from the group consisting of pH regulator (i.e. glycine, amino acid, phenol sulfonic acid, nitric acid, sulfuric acid, organic acid (Table 4, 6, Lee’s claim 4, 6, 19-20).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-1044790; English translation was provided by applicants in the IDS), herein after refer as Lee (‘790) in view of Chiwata (US 2016/0192503 A1) and further in view of  Chung et al. (US 2008/0277381 A1), herein after refer as Chung (‘381).

a step of forming a seed layer (24) layer with silver (Ag), a silver alloy or a silver compound on a substrate material by electroless plating (page 5);
a step of forming a pattern groove with a resist layer (resist layer 32; note resist aka photoresist) on the seed layer (24) (page 4-5);
a step of forming a circuit (34) by plating the pattern groove with copper (Cu) by electroplating (page 4-5);
a step of exposing the seed layer by removing the photocurable resin (resist layer 32) (Fig 8, page 4-5);
a step of removing the exposed seed layer (24) using an etchant (page 5-6, Fig 8-9).
Regarding to claim 1, Lee (‘790) fails to disclose the step of forming a pattern groove with a photocurable resin on the seed layer.  However, Lee (‘790) clearly teaches a step of forming a pattern groove with a resist layer (resist layer 32) on the seed layer (24) (page 4-5).  Chiwata teaches the resist layer comprises of photocurable resin material (paragraph 0048).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee (‘790) in view of Chiwata by using photocurable resin for the resist layer because equivalent and substitution of one for the other would produce an expected result.
Regarding to claim 1, Lee (‘790) and Chiwata fail to disclose that the seed layer is removed by selective etching solution for selectively etching silver, a silver alloy or a silver compound.  However, Lee (‘790) clearly teaches to remove the seed layer (24) using an etchant, 
Regarding to claim 2, Chung (‘381) discloses an etching solution comprises an oxidizing agent (i.e. oxidant) (See abstract, paragraph 0016), an amines or ammonium compound (abstract, paragraph 0009-0012), an addictive (paragraph 0013), and water (paragraph 0014).
Regarding to claim 4, Chung (‘381) discloses the oxidizing agent comprises one or more selected from the group consisting of oxidative gas, peroxides, peroxy acid, and potassium persulfate (paragraph 0016; Note: potassium persulfate is also known as K2S2O8; See evidence via https://web.archive.org/web/20150506152904/https://en.wikipedia.org/wiki/Potassium_persulfate ).
Regarding to claim 5, Chung (‘381) discloses the oxidative gas comprises one or more selected from the group consisting of air, oxygen and ozone (paragraph 0016; Chung (‘381) claim 7);
the peroxide comprises one or more selected from the group consisting of hydrogen peroxide, sodium peroxide (paragraph 0016; Note sodium peroxide is aka Na2O2: See evidence via https://web.archive.org/web/20150507010632/https://en.wikipedia.org/wiki/Sodium_peroxide )
	the peroxy acid comprises one or more selected from the group consisting of perbenzoic acid (aka C6H5CO3H; See evidence via https://web.archive.org/web/20200313013641/https://en.wikipedia.org/wiki/Peroxybenzoic_acid ); trimethylacetic acid, 3-choloroperoxybenzoic acid (m-ClC6H5CO3H; See evidence via https://web.archive.org/web/20161126164231if_/https://en.wikipedia.org/wiki/Meta-Chloroperoxybenzoic_acid ) (see paragraph 0016).
	Regarding to claim 6, Chung (‘381) discloses the amines comprises one or more selected from the group consisting of aliphatic amine (e.g. propylamine) and alkanol amine (e.g. ethanolamime)  (See paragraph 0010, 0013-0014).
	Regarding to claim 7, Chung (‘381) discloses the amine or ammonium compound comprises one or more selected from the group consisting of propylamine (paragraph 0013), piperidine, imidazole, ammonium carbonate (paragraph 0010).
	Regarding to claim 8, Chung (‘381) discloses the additive comprises one or more selected from the group consisting of wetting agent (paragraph 0013).

11.	Claims 1-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 10-1044790; English translation was provided by applicants in the IDS), herein after refer as Lee (‘790) in view of Chiwata (US 2016/0192503 A1) and further in view of Lee et al. (US 2003/0168431 A1), herein after refer as Lee (‘431).

a step of forming a seed layer (24) layer with silver (Ag), a silver alloy or a silver compound on a substrate material by electroless plating (page 5);
a step of forming a pattern groove with a resist layer (resist layer 32) on the seed layer (24) (page 4-5);
a step of forming a circuit (34) by plating the pattern groove with copper (Cu) by electroplating (page 4-5);
a step of exposing the seed layer by removing the photocurable resin (resist layer 32) (Fig 8, page 4-5);
a step of removing the exposed seed layer (24) using an etchant (page 5-6, Fig 8-9).
Regarding to claim 1, Lee (‘790) fail to disclose the step of forming a pattern groove with a photocurable resin on the seed layer.  However, Lee (‘790) clearly teaches a step of forming a pattern groove with a resist layer (resist layer 32; note resist aka photoresist) on the seed layer (24) (page 4-5).  Chiwata teaches the resist layer comprises of photocurable resin material (paragraph 0048).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee (‘790) in view of Chiwata by using photocurable resin for the resist layer because equivalent and substitution of one for the other would produce an expected result.
Regarding to claim 1, Lee (‘790) and Chiwata fail to disclose that the seed layer is removed by selective etching solution for selectively etching silver, a silver alloy or a silver compound.  However, Lee (‘790) clearly teaches to remove the seed layer (24) using an etchant, 
Regarding to claim 2, Lee (‘431) discloses an etching solution comprises an oxidizing agent (hydrogen peroxide), an amines or ammonium compound (abstract, paragraph 0009-0012), an addictive (paragraph 0024-0026; Lee (‘431) claims 1-7).
Regarding to claim 3, Lee (‘431) discloses the composition comprises between 1 to 20 wt% of hydrogen peroxide including example of 2 to 7 wt% of hydrogen peroxide; 1 to 20 wt% of ammonium compound including example of 2 to 7 wt% of ammonium compound, 1 to 20% of addictive including example of 2-3 wt% of addictive (phenol sulfonic acid or amino acid) and the remaining wt% of water (paragraph 0024, See Table 6; Lee’s claim 2 within applicant’s range of 1 to 30 wt% of oxidizing agent, 1 to 75 wt% of ammonium compound, 0.1 to 10 wt% of addictive and the remaining wt% of water).
Regarding to claim 4, Lee (‘431) discloses the oxidizing agent comprises one or more selected from the group consisting of peroxide (paragraph 0024, Table 6).
Regarding to claim 5, Lee (‘431) discloses the peroxide comprises one or more selected from the group consisting of hydrogen peroxide (See paragraph 0024, Table 6)

	Regarding to claim 8, Lee (‘431) discloses the additive comprises one or more selected from the group consisting of pH regulator (i.e. glycine, amino acid, phenol sulfonic acid, nitric acid, sulfuric acid, organic acid (Table 4, 6, Lee’s claim 4, 6, 19-20).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713